Citation Nr: 1113338	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to an increased disability rating for PTSD with major depressive disorder, currently evaluated as 30 percent disabling prior to May 23, 2008 and 50 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was requested and scheduled in April 2010.  The Veteran failed to report for the hearing.  The day of the scheduled hearing, the Veteran contacted VA and requested that his hearing be rescheduled.  The motion to reschedule the hearing was denied by the Board in May 2010.  The Veteran also submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that a claim for a TDIU, as due to PTSD with major depressive disorder, has been raised by the Veteran during the course of the current appeal.  In light of a recent case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for PTSD with major depressive disorder.  As such, the claim for a TDIU, as due to the Veteran's service-connected PTSD with major depressive disorder, may be considered by the Board in tandem with his claim for a higher disability rating.  See id.  However, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO/AMC should provide corrective notice and request that the appropriate TDIU form be completed.

The Veteran last had a VA examination for his service-connected PTSD with major depressive disorder in July 2008.  At that time, the examiner assigned a Global Assessment of Functioning (GAF) score of 49.  In a May 2010 statement, the Veteran reported that his health and behavioral health had worsened since his last VA examination for PTSD and requested a new examination.  In February 2010, the Veteran was seen for a consultation by the same psychologist who performed the July 2008 VA examination.  The psychologist noted that the Veteran reported a worsening of symptoms since his last examination and that his health had deteriorated to a point where he was now unemployable.  The psychologist assigned a GAF score of 45.  In June 2010, a Vet Center psychologist noted that the Veteran reported that his PTSD symptoms had become more troublesome.  According to the psychologist, it is unlikely that the Veteran will be able to be gainfully employed now or in the future.  A GAF score of 41 was assigned.  The Veteran was seen for VA outpatient cognitive therapy in August 2010.  The psychologist (who examined the Veteran in July 2008) again noted the Veteran's report of increasing symptoms.  The Veteran's panic attacks had reportedly worsened and he had problems with disorientation.  Given the above, it appears that the symptoms associated with the Veteran's PTSD with major depressive disorder have worsened and another VA examination should be scheduled to thoroughly document the current severity of this disability.  

The Veteran asserts that he has a respiratory disorder, namely chronic obstructive pulmonary disease, as a result of in-service exposure to herbicides, cleaning products, aircraft brakes and components, and products contained in jet aircraft intakes.  Service treatment records verify that the Veteran was involved in aircraft repair and was stationed in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  However, chronic obstructive pulmonary disease is not a condition that has been established by the Secretary as being due to herbicide exposure.  38 C.F.R. § 3.309(e).

Private and VA treatment records show current diagnoses of respiratory disability, including chronic obstructive pulmonary disease.  In a March 2008 hospital report, the Veteran's 30 year smoking history of 1/2 to 1 pack per day was noted.  In May 2008 and June 2010 letters, a Vet Center psychologist opined that the Veteran's severe chronic obstructive pulmonary disease is most likely associated with his exposure to Agent Orange, cleaning solvents, asbestos, unburned fuel mist, intake soot, and other toxins.  No rationale was provided for this conclusion and the Board notes that a psychologist, while a specialist in the field of mental health, is not a medical doctor nor is a psychologist generally trained in respiratory disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualification and analytical finding, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).   

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  Thus, this issue must be remanded so that the Veteran can be provided a VA respiratory examination and a medical opinion can be obtained.  

Since the Board has determined that a VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record; and if such examination is scheduled in conjunction with a claim for increase, the claim shall be denied.

The Board notes that the Veteran's application for compensation benefits (VA Form 21-526), which appears to have been filled out by someone assisting the Veteran, also claimed chronic obstructive pulmonary disease as due to PTSD.  None of 
the statements provided by the Veteran, however, raise such a contention.  Nevertheless, on remand, the RO/AMC should also consider the Veteran's claim for service connection for chronic obstructive pulmonary disease on a secondary basis.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain relevant treatment records from the Lebanon, Pennsylvania VA Medical Center and the Camp Hill VA Outpatient Clinic dating since December 2009.

3.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA respiratory examination to determine the nature of any respiratory disability to include chronic obstructive pulmonary disease, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability arose during service or is otherwise related to service, to include due to exposure to herbicides, cleaning products, aircraft brakes and components, and products contained in jet aircraft intakes.  A rationale for all opinions expressed should be provided.

4.  After the development requested in steps (1) and (2) has been completed to the extent possible, schedule the Veteran for a VA PTSD examination to determine the extent of his PTSD with major depressive disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on the current manifestations of PTSD with major depressive disorder and include a discussion of the extent of occupational and social impairment caused by this disability.  The examiner should also specifically address the impact of the Veteran's PTSD with major depressive disorder on his ability to obtain or retain gainful employment.  The examiner should provide a Global Assessment of Functioning score.  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claims adjudicated, to include service connection for chronic obstructive pulmonary disease on a secondary basis and the claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

